FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ACHMAD KARIM and FNU ERTA,                       No. 10-70951

              Petitioners,                       Agency Nos.         A075-763-795
                                                                     A075-763-796
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 7, 2013
                              Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and DU, District Judge.**


       Achmad Karim and Fnu Erta petition for review of the decision by the Board

of Immigration Appeals (BIA) denying their motion to reopen as untimely because




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
        **
              The Honorable Miranda Du, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
Petitioners failed to establish materially changed country conditions in Indonesia.

We have jurisdiction pursuant to 8 U.S.C. § 1252, and we grant the petition.

      Petitioners submitted, among other documents, a declaration from Karim in

support of their motion to reopen. The BIA did not acknowledge the declaration,

nor did it address the facts contained therein. While the BIA does not need to

“discuss each piece of evidence submitted,” “where there is any indication that the

BIA did not consider all of the evidence before it, . . . the decision cannot stand.”

Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir. 2011). Here, because the BIA

failed to even acknowledge the declaration, it is not possible to conclusively

determine whether the BIA considered this information. Therefore, we grant the

petition for review and remand for further proceedings for the BIA to specifically

address the evidence raised in the declaration. See Franco–Rosendo v. Gonzales,

454 F.3d 965, 966 (9th Cir. 2006) (“The BIA abuses its discretion when it fails to

consider and address in its entirety the evidence submitted by a petitioner and to

issue a decision that fully explains the reasons for denying a motion to reopen.”

(internal quotation marks omitted)).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2